Case 17-11213 Doc 501 Filed 01/25/19 Entered 01/25/19 15:52:41 Main Document Page 1 of 6



                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF LOUISIANA

   IN RE:

   FIRST NBC BANK HOLDING COMPANY                                   CASE NO. 17-11213

                                                                    SECTION A

          DEBTOR                                                    CHAPTER 11


   JOINT EX PARTE MOTION TO CONTINUE STATUS CONFERENCE AND HEARINGS ON
       APPROVAL OF DEBTOR’S AND COMMITTEE’S DISCLOSURE STATEMENTS



          NOW INTO COURT, through undersigned counsel, comes First NBC Bank Holding

   Company (the “Debtor”) and the Official Committee of Unsecured Creditors of First NBC Bank

   Holding Company (the “Committee”) who jointly move this Court, ex parte, to continue the

   hearing on the First Amended Disclosure Statement Relating to Chapter 11 Plan of First NBC

   Bank Holding Company [P-390] (the “Debtor’s Disclosure Statement”) and the Disclosure

   Statement for the Plan of Reorganization Proposed by the Official Committee of Unsecured

   Creditors of First NBC Bank Holding Company dated March 14, 2018 [P-359] (the “Committee’s

   Disclosure Statement”) for a period of thirty (30) days. In support thereof, the Debtor and

   Committee jointly aver as follows:

                                                 1.

          The Debtor originally filed its plan and the accompanying disclosure statement on March

   14, 2018 [P-357, 358]. The Debtor subsequently filed an amended plan and the Debtor’s

   Disclosure Statement on May 3, 2018 [P-389, 390].
Case 17-11213 Doc 501 Filed 01/25/19 Entered 01/25/19 15:52:41 Main Document Page 2 of 6



                                                    2.

          The Committee filed its plan and the Committee’s Disclosure Statement on March 14, 2018

   [P-359, 360].

                                                    3.

          By Orders entered March 26, 2018, this Court fixed the hearings (“Hearings”) on both the

   Debtor’s Disclosure Statement and the Committee’s Disclosure Statement for May 31, 2018 at

   9:00 a.m. [P-366, 367]. Thereafter, upon previously filed Joint Motions of the Committee and the

   Debtor, the Court continued the hearings until August 3, 3018, and then again until October 3,

   2018 [P-427]. Following the most recent status conference on this matter, held on December 4,

   2018, the Court continued the Disclosure Statement Hearings and related status conference until

   January 31, 2018 [P-481].

                                                    4.

          As represented to the Court on December 4, 2018, the Debtor and the Committee have

   actively engaged in discussions in furtherance of a joint plan; however, a final agreement had not

   yet been reached by the time of the most recent Hearings. In addition, the parties advised the Court

   regarding multiple issues that would need to be addressed before any such plan could be

   formalized, including reaching an agreement with the U.S. Department of Treasury (“Treasury”)

   with respect to its preferred stock in the Debtor. Due to the government shutdown, however, the

   parties have been unable to engage in discussions with Treasury. See Correspondence with

   Treasury, attached hereto as Exhibit A, confirming that discussions cannot proceed during the

   government shutdown.
Case 17-11213 Doc 501 Filed 01/25/19 Entered 01/25/19 15:52:41 Main Document Page 3 of 6



                                                    5.

          At this time, the parties remain hopeful that they will be able to reach a final agreement for

   the structure of a joint plan of reorganization. However, there still remain unresolved issues,

   particularly those related to Treasury’s preferred stock, which must be addressed before such an

   agreement can be achieved.      Due to the unforeseen delay associated with the government

   shutdown, the parties request additional time to address these issues and continue efforts to reach

   a final agreement regarding a joint plan. The Debtor and Committee, therefore, jointly request that

   the hearings on the Debtor’s and Committee’s Disclosure Statements be continued for a period of

   an additional 30 days, to allow the parties sufficient time to reach an agreement with Treasury

   regarding its preferred stock and to address remaining unresolved issues with respect to

   formulation of a joint plan. The Debtor and Committee further request that all deadlines for

   pleadings and papers responsive to such Disclosure Statements be reset accordingly.

          WHEREFORE, the Debtor and Committee pray that this Court continue hearing on the

   Debtor’s Disclosure Statement and the Committee’s Disclosure Statement for a time convenient

   to this Court, but no less than 30 days from January 31, 2019, and further that any responsive

   pleading deadlines be extended for all parties in interest to accord with such rescheduled hearing

   date. The Debtor and Committee further pray for such other relief deemed equitable and just under

   the circumstances.
Case 17-11213 Doc 501 Filed 01/25/19 Entered 01/25/19 15:52:41 Main Document Page 4 of 6



                                        Respectfully Submitted By:

                                        /s/ Barbara B. Parsons
                                        WILLIAM E. STEFFES (#12426)
                                        BARBARA B. PARSONS (#28714)
                                        THE STEFFES FIRM, L.L.C.
                                        13702 Coursey Boulevard, Bldg. 3
                                        Baton Rouge, Louisiana 70817
                                        Telephone: (225) 751-1751
                                        Facsimile: (225) 751-1998
                                        Email: bparsons@steffeslaw.com

                                        Counsel for Debtor


                                        Jeffrey D. Sternklar (MA BBO No. 549561)
                                        Jeffrey D. Sternklar LLC
                                        225 Franklin Street, 26th Floor
                                        Boston, MA 02110
                                        Telephone: (617) 396-4515
                                        Fax: (617) 507-6530
                                        Email: Jeffrey@sternklarlaw.com

                                        STEWART ROBBINS & BROWN, LLC
                                        301 Main St., Ste. 1640
                                        Baton Rouge, Louisiana 70801
                                        Telephone: 225.231.9998

                                        Email: dstewart@stewartrobbins.com

                                        By: /s/ P. Douglas Stewart, Jr.
                                           P. DOUGLAS STEWART, JR. #24661
                                           BRANDON A. BROWN #25592

                                        Counsel to the Official Committee of Unsecured
                                        Creditors of First NBC Bank Holding Company
Case 17-11213 Doc 501 Filed 01/25/19 Entered 01/25/19 15:52:41 Main Document Page 5 of 6



                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF LOUISIANA

   IN RE:

   FIRST NBC BANK HOLDING COMPANY                                                  CASE NO. 17-11213

                                                                                   SECTION A

           DEBTOR                                                                  CHAPTER 11

                                         CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that a copy of the forgoing Joint Ex Parte Motion to Continue

   Hearing on Approval of Debtor’s and Committee’s Disclosure Statements has been served via E-

   mail through this Court’s CM/ECF Electronic Notification System to the following parties:

   Sam J. Alberts on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank sam.alberts@dentons.com

   Serajul Ferdows Ali on behalf of Interested Party United States of America/Treasury serajul.ali@usdoj.gov

   A. Brooke Watford Altazan on behalf of Creditor Committee Official Unsecured Creditors' Committee
   baltazan@stewartrobbins.com

   Brian M. Ballay on behalf of Interested Party Directors and Former Directors Group
   bballay@bakerdonelson.com

   Jerry A. Beatmann on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank jay.beatmann@dentons.com

   Nicholas H. Berg on behalf of Interested Party Lawrence Blake Jones nberg@reasonoverllc.com

   Brandon A. Brown on behalf of Creditor Committee Official Unsecured Creditors' Committee
   bbrown@stewartrobbins.com

   Christopher T. Caplinger on behalf of Creditor Lead Plaintiffs in Securities Class Action ccaplinger@lawla.com

   Edward Castaing, Jr. on behalf of Interested Party Ryan J. Ashton ecastaing@cclhlaw.com

   Robin B. Cheatham on behalf of Creditor Florida Parishes Bank cheathamrb@arlaw.com

   Leo D. Congeni on behalf of Interested Party Doug Smith, derivatively and on behalf of First NBC Bank Holding
   Company leo@congenilawfirm.com

   Nancy Scott Degan on behalf of Interested Party Directors and Former Directors Group
   ndegan@bakerdonelson.com

   Jonathan Edwards on behalf of Interested Party Mary Beth Verdigets and Jonathan.Edwards@alston.com
Case 17-11213 Doc 501 Filed 01/25/19 Entered 01/25/19 15:52:41 Main Document Page 6 of 6



   Elizabeth J. Futrell on behalf of Creditor David W. Anderson efutrell@joneswalker.com

   Amanda Burnette George on behalf of U.S. Trustee Office of the U.S. Trustee amanda.b.george@usdoj.gov

   Aaron Benjamin Greenbaum on behalf of Interested Party Mary Beth Verdigets aaron.greenbaum@pjgglaw.com

   Jan Marie Hayden on behalf of Interested Party Lawrence Blake Jones jhayden@bakerdonelson.com

   John M. Landis on behalf of Creditor Gregory St. Angelo jlandis@stonepigman.com

   Michael E. Landis on behalf of Creditor Renewal Capital Company, LLC mlandis@gamb.law

   Alysson Leigh Mills on behalf of Interested Party Ryan J. Ashton amills@fishmanhaygood.com

   Andrew M Reidy on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank areidy@lowenstein.com

   Ryan James Richmond on behalf of Creditor Committee Official Unsecured Creditors' Committee
   rrichmond@stewartrobbins.com

   Lacey E Rochester on behalf of Interested Party Directors and Former Directors Group
   lrochester@bakerdonelson.com

   David Rubin on behalf of Other Prof. Interested Party drubin@kswb.com

   Susan R. Sherrill-Beard on behalf of Interested Party U.S. Securities and Exchange Commission
   sherrill-beards@sec.gov

   Paul Douglas Stewart, Jr. on behalf of Creditor Committee Official Unsecured Creditors' Committee
   dstewart@stewartrobbins.com

   Office of the U.S. Trustee USTPRegion05.NR.ECF@usdoj.gov

   R. Patrick Vance on behalf of Creditor David W. Anderson pvance@joneswalker.com

   Stephen L. Williamson on behalf of Creditor Renewal Capital Company, LLC swilliamson@gamb.law

           I hereby further certify that a copy of the motion has been served upon all creditors and

   interested parties who do not receive notice through this Court’s CM/ECF Electronic Notification

   System, as shown on the attached mailing list, by depositing same in the U.S. Mail, postage prepaid

   and properly addressed.

           Baton Rouge, Louisiana, this 25th day of January, 2019.

                                               /s/ Ashley D. Kujawa
                                                 Ashley D. Kujawa
